Case 2:20-cv-03061-SVW-KS Document 28 Filed 03/17/21 Page 1 of 2 Page ID #:867



 1

 2                                                                          JS-6
 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10

11   EDWARD SANDOVAL,                              CASE NO. 2:20-cv-03061-SVW-KS
12                      Plaintiff,
                                                  JUDGMENT
13           v.
14   RELIANCE STANDARD LIFE
     INSURANCE COMPANY,
15
                       Defendant.
16

17

18           On April 1, 2020, Plaintiff Edward Sandoval (“Plaintiff”), commenced this
19   action to recover long-term disability benefits. (Docket #1). The Parties filed trial
20   briefs on September 21, 2020 and October 29, 2020.
21           On March 5, 2021, after review of the Parties’ trial briefs based on the
22   administrative record, the Court ruled in favor of Defendant Reliance Standard Life
23   Insurance Company (“Defendant”), finding that Defendant properly denied
24   Plaintiff’s claim for long-term disability benefits. (Docket # 26).
25           For the reasons set forth in this Court’s order dated March 5, 2021, and
26   pursuant to Rules 54(a) and Rule 58(b)(1)(C) of the Federal Rules of Civil
27   Procedure, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
28   judgment be entered as follows:
                                                1
                                       [PROPOSED] JUDGMENT
     2394395v.1
Case 2:20-cv-03061-SVW-KS Document 28 Filed 03/17/21 Page 2 of 2 Page ID #:868



 1           1. Judgment on all claims is entered in favor of Defendant.
 2           2. Defendant is awarded its costs as provided by law.
 3

 4
     Dated: March 17, 2021                  ________________________________
 5                                          HONORABLE STEPHEN V. WILSON
 6                                          United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                               2
                                      [PROPOSED] JUDGMENT
     2394395v.1
